
	
		II
		Calendar No. 872
		110th CONGRESS
		2d Session
		S. 462
		[Report No. 110–415]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 31, 2007
			Mr. Reid (for himself,
			 Mr. Ensign, Mr.
			 Craig, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			July 10 (legislative day, July 9), 2008
			Reported by Mr. Dorgan,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To approve the settlement of the water
		  rights claims of the Shoshone-Paiute Tribes of the Duck Valley Reservation in
		  Nevada, to require the Secretary of the Interior to carry out the settlement,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shoshone-Paiute Tribes of Duck Valley
			 Water Rights Settlement Act.
		2.FindingsCongress finds that—
			(1)it is the policy of the United States, in
			 accordance with the trust responsibility of the United States to Indian tribes,
			 to promote Indian self-determination and economic self-sufficiency and to
			 settle Indian water rights claims without lengthy and costly litigation, if
			 practicable;
			(2)quantifying rights to water and development
			 of facilities needed to use tribal water supplies is essential to the
			 development of viable Indian reservation economies and the establishment of a
			 permanent reservation homeland;
			(3)uncertainty concerning the extent of the
			 right to water of the Shoshone-Paiute Tribes has limited the access of the
			 Tribes to water and financial resources necessary to achieve self-determination
			 and self-sufficiency;
			(4)in 2006, the Tribes, the State of Idaho,
			 the affected individual water users, and the United States resolved all tribal
			 claims to water rights in the Snake River Basin Adjudication through a consent
			 decree entered by the District Court of the Fifth Judicial District of the
			 State of Idaho, requiring no further Federal action to implement the Tribes’
			 water rights in the State of Idaho;
			(5)as of the date of enactment of this Act,
			 proceedings to determine the extent and nature of the water rights of the
			 Tribes are pending before the Nevada State Engineer;
			(6)final resolution through litigation of the
			 water claims of the Tribes will—
				(A)take many years;
				(B)entail great expense;
				(C)continue to limit the access of the Tribes
			 to water, with economic and social consequences;
				(D)prolong uncertainty relating to the
			 availability of water supplies; and
				(E)seriously impair long-term economic
			 planning and development for all parties to the litigation;
				(7)after many years of negotiation, the United
			 States, the Tribes, the State, and the upstream water users have entered into a
			 settlement agreement to resolve permanently all water rights of the Tribes in
			 the State; and
			(8)the Tribes have certain water-related
			 claims for damages against the United States.
			3.PurposesThe purposes of this Act are—
			(1)to resolve outstanding issues with respect
			 to the East Fork of the Owyhee River in the State in such a manner as to
			 provide important benefits to—
				(A)the United States;
				(B)the State;
				(C)the Tribes; and
				(D)the upstream water users;
				(2)to achieve a fair, equitable, and final
			 settlement of all claims of the Tribes, members of the Tribes, and the United
			 States on behalf of the Tribes to the East Fork of the Owyhee River in the
			 State;
			(3)to ratify and provide for the enforcement
			 of the Agreement among the parties to the litigation;
			(4)to resolve the Tribes' water-related claims
			 for damages against the United States;
			(5)to require the Secretary to perform all
			 obligations of the Secretary under the Agreement and this Act; and
			(6)to authorize the actions and appropriations
			 necessary for the United States to meet the obligations of the United States
			 under the Agreement and this Act.
			4.DefinitionsIn this Act:
			(1)AgreementThe term Agreement  means the
			 agreement entitled the Agreement to Establish the Relative Water Rights
			 of the Shoshone-Paiute Tribes of the Duck Valley Indian Reservation and the
			 Upstream Water Users, East Fork Owyhee River (including all attachments
			 to that agreement).
			(2)Development FundThe term Development Fund
			 means the Shoshone-Paiute Tribes Water Rights Development Fund established by
			 section 7(b)(1).
			(3)East Fork of the Owyhee RiverThe term East Fork of the Owyhee
			 River means the portion of the east fork of the Owyhee River that is
			 located in the State.
			(4)Maintenance FundThe term Maintenance Fund
			 means the Shoshone-Paiute Tribes Operation and Maintenance Fund established by
			 section 7(c)(1).
			(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(6)StateThe term State means the State
			 of Nevada.
			(7)Tribal water rightThe term tribal water right
			 means a right of the Tribes described in the Agreement relating to water,
			 including groundwater, storage water, and surface water.
			(8)TribesThe term Tribes means the
			 Shoshone-Paiute Tribes of the Duck Valley Indian Reservation.
			(9)Upstream water userThe term upstream water user
			 means an individual water user that—
				(A)is located upstream from the Duck Valley
			 Indian Reservation on the East Fork of the Owyhee River; and
				(B)is a signatory to the Agreement.
				5.Approval, ratification, and confirmation of
			 Agreement
			(a)In generalExcept as provided in section 1f of article
			 III of the Agreement, and except to the extent that the Agreement otherwise
			 conflicts with this Act, the Agreement is approved, ratified, and
			 confirmed.
			(b)Performance of obligationsThe Secretary and any other head of a
			 Federal agency obligated under the Agreement shall perform any action necessary
			 to carry out an obligation under the Agreement in accordance with this
			 Act.
			6.Tribal water rights
			(a)In generalThe Secretary shall hold the tribal water
			 rights in trust on behalf of the United States for the benefit of the
			 Tribes.
			(b)Administration
				(1)Enactment of water codeNot later than 3 years after the date of
			 enactment of this Act, the Tribes shall enact a water code to administer tribal
			 water rights.
				(2)Interim administrationThe Secretary shall regulate the tribal
			 water rights during the period beginning on the date of enactment of this Act
			 and ending on the date on which the Tribes enact a water code under paragraph
			 (1).
				(c)Loss of tribal water rightsThe tribal water rights shall not be
			 subject to loss by abandonment, forfeiture, or nonuse.
			7.Development and Maintenance Funds
			(a)Definition of FundsIn this section, the term
			 Funds means—
				(1)the Development Fund; and
				(2)the Maintenance Fund.
				(b)Development Fund
				(1)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Shoshone-Paiute Tribes Water
			 Rights Development Fund.
				(2)Use of fundsThe Tribes shall use amounts in the
			 Development Fund—
					(A)to pay or reimburse costs incurred by the
			 Tribes in acquiring land and water rights;
					(B)for purposes of cultural
			 preservation;
					(C)to restore or improve fish or wildlife
			 habitat;
					(D)for fish or wildlife production, water
			 resource development, agricultural development, rehabilitation, and expansion
			 of the Duck Valley Irrigation Project;
					(E)for water resource planning and
			 development; or
					(F)to pay the costs of designing and
			 constructing water supply and sewer systems for tribal communities,
			 including—
						(i)a water quality testing laboratory;
						(ii)other appropriate water-related projects
			 and other related economic development projects;
						(iii)the development of a water code; and
						(iv)other costs of implementing the
			 Agreement.
						(3)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for deposit in the Development
			 Fund $9,000,000 for each of fiscal years 2008 through 2012.
				(c)Maintenance Fund
				(1)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Shoshone-Paiute Tribes Operation
			 and Maintenance Fund.
				(2)Use of fundsThe Tribes shall use amounts in the
			 Maintenance Fund to pay or provide reimbursement for the costs of—
					(A)operation and maintenance of the Duck
			 Valley Irrigation Project and other water-related projects funded under this
			 Act; or
					(B)water supply and sewer systems for tribal
			 communities, including the operation and maintenance costs of a water quality
			 testing laboratory.
					(3)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for deposit in the Maintenance
			 Fund $3,000,000 for each of fiscal years 2008 through 2012.
				(d)Administration of Funds
				(1)In generalThe Secretary, in accordance with the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.), this Act, and the Agreement, shall manage the Funds, including by
			 investing amounts from the Funds in accordance with—
					(A)the Act of April 1, 1880 (25 U.S.C. 161);
			 and
					(B)the first section of the Act of June 24,
			 1938 (25 U.S.C. 162a).
					(2)Distributions
					(A)Withdrawals
						(i)In generalDuring any fiscal year, the Tribes may
			 withdraw amounts from the Funds if the Secretary approves a plan of the Tribes
			 to withdraw amounts under section 202 of the American Indian Trust Fund
			 Management Reform Act of 1994 (25 U.S.C. 4022).
						(ii)Plan to withdraw amounts
							(I)InclusionIn addition to any information required
			 under section 202 of the American Indian Trust Fund Management Reform Act of
			 1994 (25 U.S.C. 4022), a plan of the Tribes to withdraw amounts under this
			 subparagraph shall include a requirement that the Tribes spend the amounts
			 withdrawn from the Funds during a fiscal year for 1 or more uses described in
			 subsection (b)(2) or (c)(2).
							(II)EnforcementThe Secretary may take administrative or
			 judicial action to enforce a plan of the Tribes to withdraw amounts.
							(B)Remaining amounts
						(i)In generalOn approval of an expenditure plan
			 submitted by the Tribes under clause (ii), the Secretary shall distribute to
			 the Tribes amounts in the Funds not withdrawn by the Tribes during the
			 preceding fiscal year.
						(ii)Expenditure plan
							(I)In generalFor each fiscal year, the Tribes shall
			 submit to the Secretary for approval an expenditure plan for amounts described
			 in clause (i).
							(II)InclusionsAn expenditure plan under subclause (I)
			 shall include—
								(aa)an accounting by the Tribes of any funds
			 withdrawn by the Tribes from the Funds during the preceding fiscal year,
			 including a description of any use by the Tribes of the funds and the amount
			 remaining in the Funds for the preceding fiscal year; and
								(bb)a description of the means by which the
			 Tribes will use any amount distributed under this subparagraph.
								(iii)ApprovalThe Secretary shall approve an expenditure
			 plan under this subparagraph if the Secretary determines that the plan
			 is—
							(I)reasonable; and
							(II)consistent with this Act and the
			 Agreement.
							(C)Limitations
						(i)TimingNo amount from the Funds (including any
			 interest income accruing to the Funds) shall be distributed until the waivers
			 under section 8(a) take effect.
						(ii)No per capita distributionsNo amount from the Funds (including any
			 interest income accruing to the Funds) shall be distributed to a member of the
			 Tribes on a per capita basis.
						(3)Funding agreementNotwithstanding any other provision of this
			 Act, on receipt of a request from the Tribes, the Secretary shall include an
			 amount appropriated under this subsection in the funding agreement of the
			 Tribes under title IV of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 458aa et seq.), for use in accordance with subsections (b)(2)
			 and (c)(2).
				(4)LiabilityThe Secretary and the Secretary of the
			 Treasury shall not retain any liability for the expenditure or investment of
			 amounts distributed to the Tribes under this subsection.
				(5)Capital costs nonreimbursableThe capital costs associated with the Duck
			 Valley Indian Irrigation Project as of the date of enactment of this Act,
			 including any capital cost incurred with funds distributed under this
			 subsection for that project, shall be permanently nonreimbursable.
				8.Tribal waiver of claims
			(a)Waivers
				(1)In generalExcept as otherwise provided in the
			 Agreement and this Act, the Tribes, and the United States on behalf of the
			 Tribes, waive and release—
					(A)all claims to water in the East Fork of the
			 Owyhee River and all claims to injury relating to that water; and
					(B)all claims against the State, any agency or
			 political subdivision of the State, or any person, entity, or corporation
			 relating to injury to a right of the Tribe under any Executive order entered on
			 behalf of the Tribes, to the extent that the injury—
						(i)resulted from a flow modification or a
			 reduction in the quantity of water available; and
						(ii)accrued on or before the effective date of
			 the Agreement.
						(2)Enforcement of waiversA waiver of a claim under this subsection
			 by the Tribes, or the United States on behalf of the Tribes, shall be
			 enforceable in the appropriate forum.
				(3)Effective
			 dateA waiver by the Tribes,
			 or the United States on behalf of the Tribes, of a claim under this subsection
			 shall take effect on the date on which the Secretary publishes in the Federal
			 Register a statement of findings that includes a finding that—
					(A)all parties to the Agreement have executed
			 the Agreement;
					(B)a decree acceptable to each party to the
			 Agreement has been entered by the Fourth Judicial District Court, Elko County,
			 Nevada; and
					(C)the Agreement has been ratified under
			 section 5(a).
					(b)Waiver and release of claims against the
			 United States
				(1)In generalIn consideration of performance by the
			 United States of all actions required by the Agreement and this Act, including
			 the authorization of appropriations under subsections (b)(3) and (c)(3) of
			 section 7, the Tribe shall execute a waiver and release of any claim against
			 the United States for—
					(A)a water right in the East Fork of the
			 Owyhee River;
					(B)an injury to a right described in
			 subparagraph (A);
					(C)breach of trust—
						(i)for failure to protect, acquire, or develop
			 a water right that accrued on or before the effective date of a waiver under
			 this subsection; or
						(ii)arising out of the negotiation or adoption
			 of the Agreement; or
						(D)a fishing right under any Executive order,
			 to the extent that an injury to such a right—
						(i)resulted from a reduction in the quantity
			 of water available in the East Fork of the Owyhee River; and
						(ii)accrued on or before the effective date of
			 a waiver under this subsection.
						(2)Effective date
					(A)In generalThe waiver under paragraph (1) takes effect
			 on the date on which the amounts authorized to be appropriated under
			 subsections (b)(3) and (c)(3) of section 7 are distributed to the
			 Tribes.
					(B)Tolling of claims
						(i)In generalEach applicable period of limitation and
			 time-based equitable defense relating to a claim described in paragraph (1)
			 shall be tolled for the period beginning on the date of enactment of this Act
			 and ending on the date on which the amounts authorized to be appropriated under
			 subsections (b)(3) and (c)(3) of section 7 are distributed to the
			 Tribes.
						(ii)Effect of subparagraphNothing in this subparagraph revives any
			 claim or tolls any period of limitation or time-based equitable defense that
			 expired before the date of enactment of this Act.
						(c)Retention of rights
				(1)In generalThe Tribes shall retain all rights not
			 waived by the Tribes, or the United States on behalf of the Tribes, in the
			 Agreement or this Act.
				(2)Claims outside reservationNothing in the Agreement or this Act shall
			 be considered to be a waiver by the Tribes of any claim to a right on land
			 outside the Duck Valley Indian Reservation.
				(3)Future acquisition of water
			 rightsNothing in the
			 Agreement or this Act precludes the Tribes, or the United States as trustee for
			 the Tribes, from acquiring a water right in the State to the same extent as any
			 other entity in the State, in accordance with State law.
				9.Miscellaneous
			(a)General disclaimerThe parties to the Agreement expressly
			 reserve all rights not specifically granted, recognized, or relinquished
			 by—
				(1)the settlement described in the Agreement;
			 or
				(2)this Act.
				(b)Limitation of claims and
			 rightsNothing in this
			 Act—
				(1)establishes a standard for
			 quantifying—
					(A)a Federal reserved water right;
					(B)an aboriginal claim; or
					(C)any other water right claim of an Indian
			 tribe in a judicial or administrative proceeding; or
					(2)limits the right of a party to the
			 Agreement to litigate any issue not resolved by the Agreement or this
			 Act.
				(c)Admission against interestNothing in this Act shall be considered to
			 be an admission against interest by a party in any legal proceeding.
			(d)Duck Valley ReservationThe Duck Valley Indian Reservation
			 established by the Executive order dated April 16, 1877, as adjusted pursuant
			 to the Executive order dated May 4, 1886, and Executive order numbered 1222 and
			 dated July 1, 1910, for use and occupation by the Western Shoshones and the
			 Paddy Cap Band of Paiutes shall be—
				(1)considered to be the property of the
			 Tribes; and
				(2)permanently held in trust by the United
			 States for the sole use and benefit of the Tribes.
				(e)Jurisdiction
				(1)Subject matter jurisdictionNothing in the Agreement or this Act
			 restricts, enlarges, or otherwise determines the subject matter jurisdiction of
			 any Federal, State, or tribal court.
				(2)Civil or regulatory
			 jurisdictionNothing in the
			 Agreement or this Act impairs or impedes the exercise of any civil or
			 regulatory authority of the United States, the State, or the Tribes.
				(3)Consent to jurisdictionThe United States consents to jurisdiction
			 in a proper forum for purposes of enforcing the provisions of the
			 Agreement.
				(4)Effect of subsectionNothing in this subsection confers
			 jurisdiction on any State court to—
					(A)enforce Federal environmental laws relating
			 to the duties of the United States under this Act; or
					(B)conduct judicial review of a Federal agency
			 action in accordance with this Act.
					
	
		1.Short titleThis Act may be cited as the
			 Shoshone-Paiute Tribes of the Duck
			 Valley Reservation Water Rights Settlement Act.
		2.FindingsCongress finds that—
			(1)it is the policy of the
			 United States, in accordance with the trust responsibility of the United States
			 to Indian tribes, to promote Indian self-determination and economic
			 self-sufficiency and to settle Indian water rights claims without lengthy and
			 costly litigation, if practicable;
			(2)quantifying rights to
			 water and development of facilities needed to use tribal water supplies is
			 essential to the development of viable Indian reservation economies and the
			 establishment of a permanent reservation homeland;
			(3)uncertainty concerning
			 the extent of the Shoshone-Paiute Tribes’ water rights has resulted in limited
			 access to water and inadequate financial resources necessary to achieve
			 self-determination and self-sufficiency;
			(4)in 2006, the Tribes, the
			 State of Idaho, the affected individual water users, and the United States
			 resolved all tribal claims to water rights in the Snake River Basin
			 Adjudication through a consent decree entered by the District Court of the
			 Fifth Judicial District of the State of Idaho, requiring no further Federal
			 action to quantify the Tribes’ water rights in the State of Idaho;
			(5)as of the date of
			 enactment of this Act, proceedings to determine the extent and nature of the
			 water rights of the Tribes in the East Fork of the Owyhee River in Nevada are
			 pending before the Nevada State Engineer;
			(6)final resolution of the
			 Tribes' water claims in the East Fork of the Owyhee River adjudication
			 will—
				(A)take many years;
				(B)entail great
			 expense;
				(C)continue to limit the
			 access of the Tribes to water, with economic and social consequences;
				(D)prolong uncertainty
			 relating to the availability of water supplies; and
				(E)seriously impair
			 long-term economic planning and development for all parties to the
			 litigation;
				(7)after many years of
			 negotiation, the Tribes, the State, and the upstream water users have entered
			 into a settlement agreement to resolve permanently all water rights of the
			 Tribes in the State; and
			(8)the Tribes also seek to
			 resolve certain water-related claims for damages against the United
			 States.
			3.PurposesThe purposes of this Act are—
			(1)to resolve outstanding
			 issues with respect to the East Fork of the Owyhee River in the State in such a
			 manner as to provide important benefits to—
				(A)the United States;
				(B)the State;
				(C)the Tribes; and
				(D)the upstream water
			 users;
				(2)to achieve a fair,
			 equitable, and final settlement of all claims of the Tribes, members of the
			 Tribes, and the United States on behalf of the Tribes and members of Tribes to
			 the waters of the East Fork of the Owyhee River in the State;
			(3)to ratify and provide for
			 the enforcement of the Agreement among the parties to the litigation;
			(4)to resolve the Tribes’
			 water-related claims for damages against the United States;
			(5)to require the Secretary
			 to perform all obligations of the Secretary under the Agreement and this Act;
			 and
			(6)to authorize the actions
			 and appropriations necessary to meet the obligations of the United States under
			 the Agreement and this Act.
			4.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means the agreement entitled the Agreement
			 to Establish the Relative Water Rights of the Shoshone-Paiute Tribes of the
			 Duck Valley Reservation and the Upstream Water Users, East Fork Owyhee
			 River and signed in counterpart between, on, or about September 22,
			 2006, and January 15, 2007 (including all attachments to that
			 Agreement).
			(2)Development
			 FundThe term Development Fund means the
			 Shoshone-Paiute Tribes Water Rights Development Fund established by section
			 8(b)(1).
			(3)East fork of the Owyhee
			 RiverThe term East Fork of the Owyhee River means
			 the portion of the east fork of the Owyhee River that is located in the
			 State.
			(4)Maintenance
			 fundThe term Maintenance Fund means the
			 Shoshone-Paiute Tribes Operation and Maintenance Fund established by section
			 8(c)(1).
			(5)ReservationThe
			 term Reservation means the Duck Valley Reservation established by
			 the Executive order dated April 16, 1877, as adjusted pursuant to the Executive
			 order dated May 4, 1886, and Executive order numbered 1222 and dated July 1,
			 1910, for use and occupation by the Western Shoshones and the Paddy Cap Band of
			 Paiutes.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StateThe
			 term State means the State of Nevada.
			(8)Tribal water
			 rightsThe term tribal water rights means rights of
			 the Tribes described in the Agreement relating to water, including groundwater,
			 storage water, and surface water.
			(9)TribesThe
			 term Tribes means the Shoshone-Paiute Tribes of the Duck Valley
			 Reservation.
			(10)Upstream water
			 userThe term upstream water user means a
			 non-Federal water user that—
				(A)is located upstream from
			 the Reservation on the East Fork of the Owyhee River; and
				(B)is a signatory to the
			 Agreement as a party to the East Fork of the Owyhee River adjudication.
				5.Approval, ratification,
			 and confirmation of agreement; authorization
			(a)In
			 generalExcept as provided in subsection (c) and except to the
			 extent that the Agreement otherwise conflicts with provisions of this Act, the
			 Agreement is approved, ratified, and confirmed.
			(b)Secretarial
			 AuthorizationThe Secretary is authorized and directed to execute
			 the Agreement as approved by Congress.
			(c)Exception for tribal
			 water marketingNotwithstanding any language in the Agreement to
			 the contrary, nothing in this Act authorizes the Tribes to use or authorize
			 others to use tribal water rights off the Reservation, other than use for
			 storage at Wild Horse Reservoir or use on tribal land off the
			 Reservation.
			(d)Environmental
			 complianceExecution of the Agreement by the Secretary under this
			 section shall not constitute major Federal action under the National
			 Environmental Policy Act (42 U.S.C. 4321 et seq.). The Secretary shall carry
			 out all environmental compliance required by Federal law in implementing the
			 Agreement.
			(e)Performance of
			 obligationsThe Secretary and any other head of a Federal agency
			 obligated under the Agreement shall perform actions necessary to carry out an
			 obligation under the Agreement in accordance with this Act.
			6.Tribal water
			 rights
			(a)In
			 generalTribal water rights shall be held in trust by the United
			 States for the benefit of the Tribes.
			(b)Administration
				(1)Enactment of water
			 codeNot later than 3 years after the date of enactment of this
			 Act, the Tribes, in accordance with provisions of the Tribes' constitution and
			 subject to the approval of the Secretary, shall enact a water code to
			 administer tribal water rights.
				(2)Interim
			 administrationThe Secretary shall regulate the tribal water
			 rights during the period beginning on the date of enactment of this Act and
			 ending on the date on which the Tribes enact a water code under paragraph
			 (1).
				(c)Tribal water rights not
			 subject to lossThe tribal water rights shall not be subject to
			 loss by abandonment, forfeiture, or nonuse.
			7.Duck Valley Indian
			 Irrigation Project
			(a)Status of the Duck
			 Valley Indian Irrigation ProjectNothing in this Act shall affect
			 the status of the Duck Valley Indian Irrigation Project under Federal
			 law.
			(b)Capital costs
			 nonreimbursableThe capital costs associated with the Duck Valley
			 Indian Irrigation Project as of the date of enactment of this Act, including
			 any capital cost incurred with funds distributed under this Act for the Duck
			 Valley Indian Irrigation Project, shall be nonreimbursable.
			8.Development and
			 Maintenance Funds
			(a)Definition of
			 fundsIn this section, the term Funds means—
				(1)the Development Fund;
			 and
				(2)the Maintenance
			 Fund.
				(b)Development
			 Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Shoshone-Paiute Tribes Water Rights Development Fund.
				(2)Use of
			 fundsThe Tribes shall use amounts in the Development Fund to
			 rehabilitate and, if the Tribes choose, to expand the Duck Valley Indian
			 Irrigation Project, or for any of the following purposes:
					(A)To pay or reimburse costs
			 incurred by the Tribes in acquiring land and water rights.
					(B)For purposes of cultural
			 preservation.
					(C)To restore or improve
			 fish or wildlife habitat.
					(D)For fish or wildlife
			 production, water resource development, or agricultural development.
					(E)For water resource
			 planning and development.
					(F)To pay the costs
			 of—
						(i)designing and
			 constructing water supply and sewer systems for tribal communities, including a
			 water quality testing laboratory;
						(ii)other appropriate
			 water-related projects and other related economic development projects;
						(iii)the development of a
			 water code; and
						(iv)other costs of
			 implementing the Agreement.
						(3)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary for deposit in the Development Fund $9,000,000 for each of fiscal
			 years 2008 through 2012.
				(c)Maintenance
			 fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Shoshone-Paiute Tribes Operation and Maintenance Fund.
				(2)Use of
			 fundsThe Tribes shall use amounts in the Maintenance Fund to pay
			 or provide reimbursement for—
					(A)operation, maintenance,
			 and replacement costs of the Duck Valley Indian Irrigation Project and other
			 water-related projects funded under this Act; or
					(B)operation, maintenance,
			 and replacement costs of water supply and sewer systems for tribal communities,
			 including the operation and maintenance costs of a water quality testing
			 laboratory.
					(3)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary for deposit in the Maintenance Fund $3,000,000 for each of fiscal
			 years 2008 through 2012.
				(d)Availability of amounts
			 from FundAmounts made available under subsections (b)(3) and
			 (c)(3) shall be available for expenditure or withdrawal only after the
			 effective date as set forth in section 9(d).
			(e)Administration of
			 fundsThe Secretary, in accordance with the American Indian Trust
			 Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.) shall manage the
			 Funds, including by investing amounts from the Funds in accordance with the Act
			 of April 1, 1880 (25 U.S.C. 161), and the first section of the Act of June 24,
			 1938 (25 U.S.C. 162a).
			(f)Expenditures and
			 withdrawal
				(1)Tribal management
			 plan
					(A)In
			 generalThe Tribes may withdraw all or part of amounts in the
			 Funds on approval by the Secretary of a tribal management plan as described in
			 the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.).
					(B)RequirementsIn
			 addition to the requirements under the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan shall
			 require that the Tribes spend any amounts withdrawn from the Funds in
			 accordance with the purposes described in subsection (b)(2) or (c)(2).
					(C)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the provisions
			 of any tribal management plan to ensure that any amounts withdrawn from the
			 Funds under the plan are used in accordance with this Act and the
			 Agreement.
					(D)LiabilityIf
			 the Tribes exercise the right to withdraw amounts from the Funds, neither the
			 Secretary nor the Secretary of the Treasury shall retain any liability for the
			 expenditure or investment of the amounts.
					(2)Expenditure
			 plan
					(A)In
			 generalThe Tribes shall submit to the Secretary for approval an
			 expenditure plan for any portion of the amounts in the Funds that the Tribes do
			 not withdraw under the tribal management plan.
					(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, amounts of the Tribes remaining in the Funds will be used.
					(C)ApprovalOn
			 receipt of an expenditure plan under subparagraph (A), the Secretary shall
			 approve the plan if the Secretary determines that the plan is reasonable and
			 consistent with this Act and the Agreement.
					(D)Annual
			 reportFor each Fund, the Tribes shall submit to the Secretary an
			 annual report that describes all expenditures from the Fund during the year
			 covered by the report.
					(3)Funding
			 agreementNotwithstanding any other provision of this Act, on
			 receipt of a request from the Tribes, the Secretary shall include an amount
			 from funds made available under this section in the funding agreement of the
			 Tribes under title IV of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 458aa et seq.), for use in accordance with subsections (b)(2)
			 and (c)(2). No amount made available under this Act may be requested until the
			 waivers under section 9(a) take effect.
				(g)No per capita
			 paymentsNo amount from the Funds (including any interest income
			 accruing to the Funds) shall be distributed to a member of the Tribes on a per
			 capita basis.
			9.Tribal waiver and
			 release of claims
			(a)Waiver and release of
			 claims by Tribes and United States as trustee for TribesThe
			 Tribes and the United States on behalf of the Tribes, are authorized to execute
			 a waiver and release of—
				(1)all claims for water
			 rights in, or for waters of, the East Fork of the Owyhee River that the Tribes,
			 or the United States as trustee for the Tribes, asserted or could have asserted
			 in any court proceeding; and
				(2)all claims for damages,
			 losses, or injuries to water rights in the East Fork Owyhee River, including
			 claims of interference, diversion, or taking of water that the Tribes, or the
			 United States as trustee for the Tribes, asserted or could have asserted in any
			 court proceedings.
				(b)Waiver and release of
			 claims against the United StatesThe Tribes are authorized to
			 execute a waiver and release of—
				(1)all claims against the
			 United States, its agencies, or employees, for water rights in, or waters of,
			 the East Fork of the Owyhee River that the United States asserted or could have
			 asserted in any court proceeding;
				(2)all claims for damages,
			 losses, or injuries to water rights, including claims of interference,
			 diversion, or taking of water, or claims for failure to protect, acquire, or
			 develop water or water rights within the East Fork of the Owyhee River, and
			 claims for fishing rights under any Executive order to the extent that an
			 injury to such a right resulted from a reduction in the quantity of water
			 available in the East Fork Owyhee River; that accrued on or before the
			 effective date specified in subsection (d), that the Tribes have asserted or
			 could have asserted against the United States, its agencies, or employees in
			 any court proceedings; and
				(3)all claims arising out of
			 the negotiation and adoption of the Agreement.
				(c)Retention of
			 rightsNotwithstanding the waivers and releases set forth in
			 subsections (a) and (b), the Tribes and their members and the United States as
			 trustee for the Tribes and their members, shall retain—
				(1)all claims for
			 enforcement of the Agreement, the Final Consent Decree, or this Act, through
			 such legal and equitable remedies as may be available in any court of competent
			 jurisdiction;
				(2)all rights to use and
			 protect water rights acquired pursuant to any state law;
				(3)all claims relating to
			 activities affecting the quality of water;
				(4)all rights to land
			 outside the Reservation; and
				(5)all rights, remedies,
			 privileges, immunities, and powers not specifically waived and released under
			 the terms of the Agreement or this Act.
				(d)Effective
			 dateNotwithstanding anything in the Agreement to the contrary,
			 the waivers by the Tribes, or the United States on behalf of the Tribes, under
			 this section shall take effect on the date on which the Secretary publishes in
			 the Federal Register a statement of findings that includes a finding
			 that—
				(1)the Secretary has
			 executed the Agreement as approved by Congress;
				(2)all parties to the
			 Agreement have executed the Agreement;
				(3)the Fourth Judicial
			 District Court, Elko County, Nevada has issued a judgment and decree consistent
			 with the Agreement from which no further appeal can be taken; and
				(4)the amounts authorized
			 under subsections (b)(3) and (c)(3) of section 8 have been appropriated.
				(e)Failure To publish
			 statement of findingsIf the Secretary does not publish a
			 statement of findings under subsection (d) by December 31, 2015—
				(1)the Agreement and this
			 Act shall not take effect; and
				(2)any funds and interest
			 accrued thereon that have been appropriated under this Act shall immediately
			 revert to the general fund of the United States Treasury.
				(f)Tolling of
			 claims
				(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 date on which the amounts authorized to be appropriated under subsections
			 (b)(3) and (c)(3) of section 8 are appropriated.
				(2)Effect of
			 subparagraphNothing in this subparagraph revives any claim or
			 tolls any period of limitation or time-based equitable defense that expired
			 before the date of enactment of this Act.
				(3)Future acquisition of
			 water rightsNothing in the
			 Agreement or this Act precludes the Tribes, or the United States as trustee for
			 the Tribes, from acquiring a water right in a state to the same extent as any
			 other entity in the state, in accordance with state law.
				10.Miscellaneous
			(a)General
			 disclaimerThe parties to the Agreement expressly reserve all
			 rights not specifically granted, recognized, or relinquished by—
				(1)the settlement described
			 in the Agreement; or
				(2)this Act.
				(b)Limitation of claims
			 and rightsNothing in this Act—
				(1)establishes a standard
			 for quantifying—
					(A)a Federal reserved water
			 right;
					(B)an aboriginal claim;
			 or
					(C)any other water right
			 claim of an Indian tribe in a judicial or administrative proceeding; or
					(2)limits the right of a
			 party to the Agreement to litigate any issue not resolved by the Agreement or
			 this Act.
				(c)Admission against
			 interestNothing in this Act constitutes an admission against
			 interest by a party in any legal proceeding.
			(d)ReservationThe
			 Reservation shall be—
				(1)considered to be the
			 property of the Tribes; and
				(2)permanently held in trust
			 by the United States for the sole use and benefit of the Tribes.
				(e)Jurisdiction
				(1)Subject matter
			 jurisdictionNothing in the Agreement or this Act restricts,
			 enlarges, or otherwise determines the subject matter jurisdiction of any
			 Federal, State, or tribal court.
				(2)Civil or regulatory
			 jurisdictionNothing in the Agreement or this Act impairs or
			 impedes the exercise of any civil or regulatory authority of the United States,
			 the State, or the Tribes.
				(3)Consent to
			 jurisdictionThe United States consents to jurisdiction in a
			 proper forum for purposes of enforcing the provisions of the Agreement.
				(4)Effect of
			 subsectionNothing in this subsection confers jurisdiction on any
			 State court to—
					(A)enforce Federal
			 environmental laws relating to the duties of the United States under this Act;
			 or
					(B)conduct judicial review
			 of a Federal agency action.
					
	
		July 10 (legislative day, July 9), 2008
		Reported with an amendment
	
